Name: Decision No 2/1999 of the Association Council association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, of 22 June 1999 adopting the terms and conditions for the participation of Hungary in the Community programme for energy efficiency, SAVE II
 Type: Decision
 Subject Matter: EU finance;  European construction;  deterioration of the environment;  Europe;  energy policy
 Date Published: 1999-09-18

 Avis juridique important|21999D0918(01)Decision No 2/1999 of the Association Council association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, of 22 June 1999 adopting the terms and conditions for the participation of Hungary in the Community programme for energy efficiency, SAVE II Official Journal L 247 , 18/09/1999 P. 0027 - 0029DECISION No 2/1999 OF THE ASSOCIATION COUNCILAssociation between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other partof 22 June 1999adopting the terms and conditions for the participation of Hungary in the Community programme for energy efficiency, SAVE II(1999/626/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part(1),Having regard to the Additional Protocol the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, concerning Hungary's participation in Community programmes(2), and in particular Articles 1 and 2 thereof,(1) Whereas according to Article 1 of the said Additional Protocol, Hungary may participate in Community framework programmes, specific programmes, projects or other actions including those in the field of energy;(2) Whereas according to Article 2 of the said Additional Protocol the terms and conditions for the participation of Hungary in the activities referred to in Article 1 are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1Hungary shall participate in the European Community programme SAVE II in accordance with the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2This Decision shall apply for the duration of the SAVE II programme.Article 3This Decision shall enter into force on the first day of the month following its adoption.Done at Brussels, 22 June 1999.For the Association CouncilThe ChairmanJ. MARTONYI(1) OJ L 347, 31.12.1993, p. 2.(2) OJ L 317, 30.12.1995, p. 30.ANNEX ITERMS AND CONDITIONS FOR THE PARTICIPATION OF HUNGARY IN THE MULTIANNUAL COMMUNITY PROGRAMME FOR ENERGY EFFICIENCY - SAVE II1. Hungary will participate in all actions of the multiannual Community programme for energy efficiency; SAVE II (hereinafter called "SAVE II") in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and time limits laid down in Council Decision 96/737/EC(1) establishing a five-year programme for the preparation and implementation of measures and actions in a cost-effective manner in order to promote energy efficiency within the Community.2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of Hungary will be the same as those applicable to eligible institutions, organisations and individuals of the Community, set within the limits of the financial contribution of Hungary less administrative costs as provided in Annex II.3. Where applicable, to ensure the Community dimension of SAVE II, transnational projects and activities proposed by Hungary will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of SAVE II, taking into account the nature of the various activities, the number of partners in a given project, and the number of countries participating in the activity.4. Hungary will take all necessary steps to ensure national coordination and organisation of participation in SAVE II.5. Hungary will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in SAVE II (see Annex II).The Association Committee is entitled to adapt this contribution whenever necessary.6. The Member States of the Community and Hungary will make every effort, within the framework of existing provisions, to facilitate the free movement and residence of persons moving between Hungary and the Member States of the Community for the purpose of participating in activities covered by this Decision.7. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of SAVE II pursuant to Article 5 of Council Decision 96/737/EC, the participation of Hungary in the programme will be continuously monitored on a partnership basis involving Hungary and the Commission of the European Communities. Hungary will submit the necessary reports to the Commission and take part in other specific activities set out by the Community in that context.8. Without prejudice to the procedures referred to in Articles 4 and 5 of the Council Decision 96/737/EC, Hungary will be invited to coordination meetings on any question concerning the implementation of this Decision prior to the regular meetings of the SAVE Committee. The Commission will inform Hungary about the results of such regular meetings.9. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the SAVE II programme, will be one of the official languages of the Community.(1) OJ L 335, 24.12.1996, p. 50.ANNEX IIFINANCIAL CONTRIBUTION OF HUNGARY TO SAVE II1. The financial contribution of Hungary will cover:- subsidies or any other financial support from the programme to Hungarian participants,- supplementary administrative costs related to the management of the programme by the Commission of the European Communities stemming from Hungary's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the programme by Hungarian beneficiaries will not exceed the contribution paid by Hungary, after deduction of the supplementary administrative costs.Should the contribution paid by Hungary to the general budget of the European Communities, after deduction of the supplementary adminisrative costs, be higher than the aggregated amount of the subsidies or other financial support received by the Hungarian beneficiaries from the programme, the Commission will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programme comes to an end, the corresponding amount will be reimbursed to Hungary.3. Hungary's annual contribution will be of EUR 309024 from 1999. From this sum, an amount of EUR 21024 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Hungary's participation.4. The financial regulation applicable to the general budget of the European Communities will apply, notably to the management of the contribution of Hungary.Upon the entry into force of this Decision and at the beginning of each year, the Commission will send to Hungary a call for funds corresponding to its contribution to the costs under this Decision.This contribution will be expressed in euro and paid into an euro bank account of the Commission.Hungary will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution shall give rise to the payment of interst by Hungary on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund for the month of the due date, for its operations in euro(1), increased by 1,5 percentage points.5. Hungary will pay the supplementary administrative costs referred to in paragraph 3 (EUR 21024) from its national budget.6. Hungary will pay EUR 144000 of the remaining cost of its participation in SAVE II from its national budget.Subject to regular Phare programming procedures, EUR 144000 will be paid from Hungary's annual Phare allocation.(1) Rate published monthly in the Official Journal of the European Communities, C series.